 1   ANTHONY P. CAPOZZI, CSBN: 068525
     LAW OFFICES OF ANTHONY P. CAPOZZI
 2   1233 W. SHAW AVE., SUITE 102
     FRESNO, CALIFORNIA 93711
 3   PHONE: (559) 221-0200
     FAX: (559) 221-7997
 4   EMAIL: Anthony@capozzilawoffices.com
     www.capozzilawoffices.com
 5
 6   ATTORNEY FOR Defendant,
     JOSEPH BOWERS
 7
 8                                UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA
10                                                 ******

11   UNITED STATES OF AMERICA,                             Case No.: 1:17-CR-00075-3 LJO-SKO
12                  Plaintiff,                             STIPULATION AND ORDER TO
13          v.                                             CONTINUE SENTENCING

14
                                                           Date: February 25, 2019
15   JOSEPH BOWERS,                                        Time: 9:30 a.m.
                                                           Courtroom: 4
16                  Defendant.                             Hon. Lawrence J. O’Neill
17
18   TO:    THE HONORABLE COURT AND TO THE UNITED STATES ATTORNEY:
19          Defendant, JOSEPH BOWERS and through his attorney of record, Anthony P. Capozzi,
20   and the United States Attorney by and through its representative Melanie Alsworth, hereby
21   stipulate as follows:
22          1.      By previous order, this matter was set for sentencing on February 25, 2019, at
23   9:30 a.m.
24          2.      The parties agree and stipulate that Defendant requests this court to continue the
25   sentencing until March 25, 2019, at 8:30 a.m.
26          3.      The parties agree and stipulate, and request that the Court find the following:
27                  a.       The Defendant pled guilty on October 9, 2018.
28                  b.       The Defendant has suffered several losses recently. His sister passed



                                                          1
                                   STIPULATION AND ORDER TO CONTINUE SENTENCING
                                         CASE NO.: 1:17-CR-00075-3 LJO-SKO
 1            away and his father is currently going through chemotherapy. The Defendant needs
 2            additional time to make arrangements for his father’s care and to secure a flight out of
 3            Washington State which has been hit hard by recent storms.
 4                   c.      The Government does not object to this continuance.
 5   IT IS SO STIPULATED.
 6
 7                                                Respectfully submitted,

 8    DATED:         February 8, 2019       By: /s/Anthony P. Capozzi
                                                ANTHONY P. CAPOZZI
 9                                              Attorney for Defendant JOSEPH BOWERS
10
11
      DATED:         February 8, 2019       By: /s/Melanie L. Alsworth
12                                              MELANIE L. ALSWORTH
                                                Assistant United States Attorney
13
14
15                                                 ORDER
16            For reasons set forth above, the continuance requested by the parties is granted for good
17   cause.
18            The sentencing currently scheduled for February 25, 2019, at 8:30 a.m. is continued to
19   March 25, 2019, at 8:30 a.m. No further continuances will be entertained.
20
21
     IT IS SO ORDERED.
22
        Dated:      February 12, 2019                          /s/ Lawrence J. O’Neill _____
23                                                   UNITED STATES CHIEF DISTRICT JUDGE
24
25
26
27
28



                                                          2
                                   STIPULATION AND ORDER TO CONTINUE SENTENCING
                                         CASE NO.: 1:17-CR-00075-3 LJO-SKO
